Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to communication filed 3/22/2021, wherein claims 1-20 are pending, and claims 4 and 10 are withdrawn. 

Election/Restrictions
.Applicant's election with traverse of species I, subspecies VI ,subspecies I, claims 1-9 and 11-20 in the reply filed on 3/22/2021 is acknowledged.  Claim 4 is also withdrawn as pertaining to a non-elected embodiment (838b or 838c). The traversal is on the ground(s) that the examiner has failed to identify mutually exclusive features of the species and subspecies respectively, although the applicant recognizes the species and subspecies as patentably distinct.  This is not found persuasive because for species I and II, a hat having a crown (per species I), and a visor (per species II) have mutually exclusive features such as the crown of the hat that would cover the top of a wearer’s head vs an open crown of the visor. A visor is recognized in the art as not only a brim, but also an open crown article of headwear having a brim. For subspecies I-XXIX, the examiner has described in detail how each embodiment differs from the other embodiments including the mutually exclusive features of size, shape, placement etc. (pgs. 4-6). While the applicant’s spec describes that different embodiments can be combined, rearranged, and reoriented, the applicant still provides distinct embodiments other embodiments of the headwear, this is not the embodiment depicted in fig. 10.
The requirement is still deemed proper and is therefore made FINAL.
The applicant is reminded that upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, at least one strip of the plurality of strips of retaining material in the channel includes a notch must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It appears that an upper strip, such as 843a, and a lower strip, such as 834b, come together to form a notch rather than a strip itself including a notch. The examiner does not find a drawing of one strip including a notch.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Objections
Claims 5,6,8, and 14 are objected to because of the following informalities:  

Regarding claim 5, “ wherein the first set of strips and/or the second set of strips comprise a silicone material” should be changed to “wherein at least one of the first set of strips and the second set of strips comprise a silicone material”  to provide clarity.
Regarding claim 6, “ the first set of strips and/or the second set of strips include a plurality of evenly-spaced strips” should be changed to “at least one of the first set of strips and the second set of strips include a plurality of evenly-spaced strips”  to provide clarity.
Regarding claim 8, “ a dart or tack provided across the first opening and/or the second opening” should be changed to “a dart or tack provided across at least one of the first opening and the second opening”  to provide clarity.
and/or second set of strips comprising silicone” should be changed to “the retaining material of at least one of the first and second set of strips comprising silicone”  to provide clarity.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,5, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4, and 13 of U.S. Patent No. 10123581. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the pending application is taught by claim 1 of the ‘581 patent, claim 5 of the pending application is taught by claim 4 of the ‘581 patent, and claim 14 is taught by claim 13 of the ‘581 patent.
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 18, it is unclear how at least one strip of the plurality of strips of retaining material in the channel includes a notch because it appears that an upper strip, such as 843a, and a lower strip, such as 834b, come together to form a notch rather than a strip itself including a notch.

All remaining claims are rejected as depending on a rejected base claim.


Allowable Subject Matter
Claims 1-3, 5-9, and 11-20 are allowable over prior art . No prior art was found to teach, in conjunction with the other claimed features, the angular configuration or differing orientation of the sets of strips of retaining material, wherein one set of strips has a first frictional property, the other set of strips has a second frictional property, and the first frictional property has less friction or adhesive qualities than the second frictional property. The closest prior arts of record are Risso et al. (U.S. 20060152671), Cotutsca (U.S. Patent No. 7979921), and Yurevich (U.S. 20150351478); however, Risso, Cotutsca, and Yurevich fail to teach the above features and no prior art was found to suitably combine with Risso or Cotutsca to meet the above limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anhalt (U.S. 20100231851), Hill (U.S. 20110219508), and Poldoski (U.S. 20150366283) disclose different retainers for maintaining eyewear on headwear.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579.  The examiner can normally be reached on M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/ABBY M SPATZ/Examiner, Art Unit 3732        

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732